UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4207


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NASSAU LUCAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:15-cr-00077-REP-1)


Submitted:   January 31, 2017             Decided:   February 9, 2017


Before NIEMEYER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew M. Stewart, DENNIS, STEWART, KRISCHER, & TERPAK, PLLC,
Arlington, Virginia, for Appellant.      Dana J. Boente, United
States Attorney, Benjamin R. Farley, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Nassau Lucas on two counts of being a

felon in possession of a firearm.               The district court sentenced

Lucas to an aggregate sentence of 140 months’ imprisonment.                              On

appeal,     Lucas    contends     that    the   district         court    procedurally

erred by considering Lucas’ motion for a downward variance as a

motion for a downward departure from his advisory Sentencing

Guidelines range and further erred by failing to meaningfully

consider his argument.           Finding no error, we affirm.

      We    review     a   defendant’s      sentence       “under    a     deferential

abuse-of-discretion standard.”              Gall v. United States, 552 U.S.
38, 41 (2007).         Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                      Id. at 51.           In

determining procedural reasonableness, we consider whether the

district     court     properly     calculated       the    defendant’s            advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate     sentence,      considered       the    18    U.S.C.       §    3553(a)

(2012)      factors,       and    sufficiently       explained           the       selected

sentence.      Id. at 49-51.          “Where the defendant or prosecutor

presents nonfrivolous reasons for imposing a different sentence

than that set forth in the advisory Guidelines, a district judge

should     address   the    party’s      arguments    and    explain       why      he   has

rejected those arguments.”            United States v. Bollinger, 798 F.3d
2
201, 220 (4th Cir. 2015) (internal quotation marks omitted),

cert. denied, 136 S. Ct. 2448 (2016).

       We discern no procedural error.                   While the district court

did    not   find        Lucas’    argument        persuasive,    it   recognized   its

discretion to vary downward from the Guidelines range in light

of the § 3553(a) factors.                The court clarified with Lucas that

he     was   not        raising    a   sentencing       entrapment      or   sentencing

manipulation claim, and that his argument was centered on his

culpability under the § 3553(a) factors.                         Moreover, when the

Government     attempted          to   raise    arguments   concerning       sentencing

entrapment         or     sentencing      manipulation,       the      district   court

corrected the Government several times, reiterating that Lucas’

argument was based on the § 3553(a) factors.

       The district court also offered a sufficient explanation

for its rejection of Lucas’ argument.                       The court stated that

Lucas’ argument failed in light of the facts of the case — Lucas

contacted a confidential informant to sell a pistol, and while

an undercover officer contacted Lucas to purchase a firearm that

Lucas did not have, Lucas immediately informed the officer that

he had other weapons for sale, and that he would have more to

sell    in   the        near   future.         Furthermore,      the   district   court

explained that a within-Guidelines sentence was appropriate in

light of Lucas’ lengthy criminal history and the danger to the

public caused by the illegal sale of firearms.

                                               3
     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4